Citation Nr: 0819995	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
January 2007, when it was remanded for additional development 
of the evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the bilateral knee disability issue, the 
veteran has consistently contended that he suffered an injury 
during service when a 2,400 pound trailer fell across his 
legs in 1974.  He has submitted a statement from a fellow 
servicemember attesting to this incident.  Unfortunately, 
some of the veteran's service medical records have been lost 
and multiple attempts to collect missing records have been 
unsuccessful.  

It appears that one of the reasons for the RO's denial of the 
bilateral knee issue is the report of a June 2007 VA 
examination which refers only to arthralgia.  In this regard, 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  It does not appear that the June 
2007 examiner diagnosed any underlying disability.  Although 
some tenderness was noted on clinical examination, x-rays 
showed the knees to be normal.  The June 2007 examination 
report does, however, include an opinion linking the 
veteran's knee complaints to the claimed inservice accident.  
The examiner did however note the tenderness as well as 
discomfort with stiffness on certain motions.  The Board is 
not medically competent and must rely on the reports of 
medical examiners.  The June 2007 report appears somewhat 
inconsistent to the Board to the extent that it failed to 
offer a medical diagnosis of disability although it did 
report certain clinical abnormalities and an opinion linking 
those abnormalities to the claimed inservice injury.  The 
Board finds the examination report to be less than adequate 
in this regard.  Additional development of this issue is 
necessary to fully assist the veteran. 

In the January 2007 Board remand, the Board directed that the 
veteran be scheduled for a VA gastroenterological examination 
to address the nature and likely etiology of any current 
gastrointestinal disorders.  The Board observed that the 
veteran's available service medical records document several 
instances of the veteran seeking medical treatment for 
potentially pertinent gastrointestinal symptoms during 
service.

The resulting June 2007 VA examination report concluded, in 
pertinent part, that: "it would appear that the veteran has 
a long-standing history of GI problems prior to military 
service, and therefore, it is my opinion that his GI problems 
are less likely than not caused by or the result of military 
service."

Thus, the June 2007 VA examiner addressed the question of an 
etiological link to service by opining that the veteran's GI 
symptoms appear to have pre-dated his military service.  The 
report does not address any relationship between the 
veteran's current gastrointestinal diagnoses and his in-
service symptoms (which were not clearly attributed to 
diagnosed chronic pathology during service).  Significantly, 
by resolving the medical question by suggesting that a 
pertinent chronic pathology may have pre-existed service, the 
June 2007 VA examination report presents evidence which may 
require application of the legal 'presumption of soundness' 
to properly adjudicate this appeal in light of the holding in 
Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term 'noted' denotes 
'[o]nly such conditions as are recorded in examination 
reports,' 38 C.F.R. § 3.304(b), and that '[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.'  Id at (b)(1).

For the purposes of this discussion only, the Board observes 
that the presumption of soundness may apply in this case with 
regard to the claim of entitlement to service connection for 
a gastrointestinal disability; no gastrointestinal 
disabilities appear to have been noted upon the veteran's 
July 1973 service entrance examination, and there is evidence 
currently of record suggesting that the veteran may have had 
a pertinent gastrointestinal pathology which pre-existed 
service.

In Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) summarized the effect of 38 U.S.C.A. § 1111 on 
service connection claims as follows:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), and applies to 
claims which were pending on or filed after May 4, 2005.  As 
the veteran's case was pending as of that date, the amendment 
applies.

In light of the legal standards applicable in a case where 
the presumption of soundness is relevant to a service-
connection analysis, the Board believes that a new VA 
examination with an opinion is necessary to properly develop 
the record with regard to the etiology of any acquired 
gastrointestinal pathology and whether any such pathology was 
aggravated due to military service.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA knee examination.  It is imperative 
that the VA examiner review the claims 
file in conjunction with the examination.  
Any special studies and/or tests, such as 
x-rays, should be accomplished if deemed 
medically appropriate.  All clinical 
findings should also be clearly reported.  
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following:

     Other than complaints of pain, does 
the veteran have a medically diagnosable 
chronic disability of either or both 
knees?  If so, what is the medical 
diagnosis?  If no medical diagnosis of 
underlying disability of the knees can be 
made, the examiner should so clearly 
state. 

2.  The veteran should be scheduled for a 
VA gastrointestinal examination.  It is 
imperative that the VA examiner review the 
claims file in conjunction with the 
examination.  Any indicated special tests 
should be accomplished, and all acquired 
gastrointestinal disorders found to be 
present should be clearly reported.  After 
reviewing the claims file, to specifically 
include previous medical records and 
service records, and examining the 
veteran, the examiner is asked to respond 
to the questions indicated below.  (If the 
veteran does not report in person for the 
VA examination, the claims folder should 
still be forwarded to and reviewed by the 
VA examiner, and the examiner should 
respond to the following questions to the 
extent possible based upon the available 
evidence):

a) Please provide an opinion, for each 
acquired gastrointestinal disorder 
diagnosed in the veteran, as to whether 
it is at least as likely as not (a 50 
percent or higher degree of 
probability) that it etiologically 
linked to the veteran's military 
service.  In providing this opinion, 
please provide a clear discussion of 
the nature and etiology of any acquired 
gastrointestinal disorders which 
manifested during service.

b)  If a gastrointestinal disorder is 
found to have pre-existed service, 
please provide an opinion as to whether 
it is at least as likely as not that 
the disorder was in any way permanently 
aggravated (i.e., increased in severity 
beyond the natural progress of the 
disorder) in service?

c)  If in-service permanent aggravation 
of a gastrointestinal disorder is 
found, please discuss this aggravation 
by describing the severity and symptoms 
of the disorder prior to in-service 
aggravation and describing the symptoms 
and severity of the disorder following 
in-service permanent aggravation.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The RO's analysis should 
include, as may be appropriate, the 
presumption of soundness and the question 
of in-service aggravation.  If the claims 
remains denied, then the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

